Judgment (denominated an order), Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered April 4, 1997, which, in a proceeding brought pursuant to CPLR article 78, denied petitioner’s application for a directive that respondents must conduct an environmental assessment before proceeding with a sale of the Bronx County Courthouse and dismissed the petition, unanimously affirmed, without costs.
In light of the support in the record for respondents’ conclusion that the subject action is an aspect of "routine or continuing agency administration and management” (6 NYCRR 617.5 [c] [20]), and given that this Court has only a limited review function (see, Matter of Acton v Wallace, 112 AD2d 581, 583, affd 67 NY2d 953), we agree with the IAS Court that the challenged administrative action has a rational basis and we should not interfere with it. We have considered petitioner’s other arguments and find them to be without merit. Concur—Milonas, J. P., Nardelli, Williams, Mazzarelli and Andrias, JJ.